Citation Nr: 0837336	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder with depression. 

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus. 

3.  Entitlement to an increased rating for bilateral high 
frequency hearing loss, evaluated as noncompensably disabling 
prior to January 30, 2007, and as 10 percent disabling 
thereafter. 

4.  Entitlement to an effective date prior to October 16, 
2003 for an award of service connection for post-traumatic 
disorder with depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal of March 2004 and August 2007 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

During the course of an RO hearing in May 2006, the veteran 
withdrew from consideration the issue of entitlement to an 
evaluation in excess of 10 percent for service-connected 
tinnitus.  Accordingly, that issue will be dismissed.

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of clear and unmistakable error in 
a July 1992 rating decision which denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, as well as that of 
entitlement to a total disability rating upon individual 
unemployability.  Inasmuch as those issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  

The issue of an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder with depression will be 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  At the time of an RO hearing in May 2006, and prior to 
the promulgation of a decision in this case, the veteran 
requested withdrawal of the issue of an increased rating for 
service-connected tinnitus.

2.  Prior to January 30, 2007, the veteran exhibited no 
greater than Level I hearing in his right ear and Level III 
hearing in his left ear.

3.  The veteran currently exhibits Level IV hearing in his 
right ear and Level III hearing in his left ear.

4.  An unappealed rating decision of July 2, 1992 denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.

5.  The veteran's current claim which led to the award of 
service connection for post-traumatic stress disorder with 
depression was received no earlier than October 16, 2003.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of an increased rating for service-
connected tinnitus have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2007).  

2.  The criteria for a compensable evaluation for service-
connected bilateral high frequency hearing loss prior to 
January 30, 2007 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 (2007).

3.  The criteria for a current evaluation in excess of 10 
percent for service-connected bilateral high frequency 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 (2007).  

4.  An effective date earlier than October 16, 2003 for the 
award of service connection for post-traumatic stress 
disorder with depression is not warranted.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2007).  

In the case at hand, during the course of an RO hearing in 
May 2006, the veteran indicated that he wished to withdraw 
from consideration the issue of entitlement to an increased 
rating for service-connected tinnitus.  As the veteran has 
withdrawn his appeal as to that issue, there remain no 
allegations of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on that issue, and it is dismissed without 
prejudice.

As regards the other issues currently on appeal, the Board 
wishes to make it clear that it has reviewed all the evidence 
in the veteran's claims file, which includes his multiple 
contentions, including those offered during the course of the 
aforementioned RO hearing in May 2006, and at a subsequent 
BVA hearing at the RO in March 2008, as well as both VA and 
private treatment records and examination reports, and 
various statements by the veteran's spouse and son.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluation of Hearing Loss

The veteran in this case seeks an increased evaluation for 
his bilateral high frequency hearing loss.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination (recognition) tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000,3,000, and 
4,000 cycles per second (Hertz).  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85 and 
Part 4, Code 6100 (2007).

In the present case, at the time of a VA audiometric 
examination in November 2003, the veteran gave a history of 
military noise exposure consisting of "explosions in 
helicopters."  Audiometric evaluation conducted at that time 
revealed pure tone air conduction threshold levels, in, 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
30
80
80
LEFT
0
20
45
80
75

Speech recognition ability was 92 percent in the veteran's 
right ear, and 88 percent in his left ear.  Such findings are 
commensurate with Level I hearing in the veteran's right ear, 
and Level II hearing in his left ear.  The pertinent 
diagnosis was bilateral, mild to severe sensorineural hearing 
loss.  

At the time of a subsequent VA audiometric examination in 
June 2005, the veteran reported difficulty hearing in crowds.  
Audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
30
75
85
LEFT
0
25
50
80
85

Speech recognition ability was 92 percent in the veteran's 
right ear and 88 percent in his left ear.  Such findings are 
commensurate with Level I hearing in the veteran's right ear, 
and Level III hearing in his left ear.  The pertinent 
diagnosis noted was once again bilateral mild to severe 
sensorineural hearing loss.

As of the time of a recent VA audiometric examination for 
compensation purposes in January 2007, the veteran gave a 
history of decreased hearing acuity since 1972.  Audiometric 
evaluation revealed pure tone air conduction threshold 
levels, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
25
80
90
LEFT
0
25
45
80
80

Speech recognition ability was 82 percent in the veteran's 
right ear and 86 percent in his left ear, commensurate with 
Level IV hearing in the right ear and Level III hearing in 
the left ear.  

Pursuant to various holdings of the United States Court of 
Appeals for Veterans Claims, (Court) evaluations of service-
connected hearing loss involve for the most part a mechanical 
application of the Rating Schedule.  See Lendenmann v. 
Principi, 3 Vet. App, 345 (1992).  In the case at hand, it is 
clear that, prior to January 30, 2007, the veteran exhibited 
no more than Level I hearing in his service-connected right 
ear, and Level III hearing in his service-connected left ear.  
Such findings are commensurate with the noncompensable 
evaluation in effect prior to that date.  

Not until the time of a VA audiometric examination in January 
2007 did the veteran exhibit Level IV hearing in his right 
ear, in conjunction with Level III hearing in his left ear, 
sufficient to warrant the assignment of a compensable (10 
percent) evaluation for service-connected bilateral high 
frequency hearing loss.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Moreover, to date, it has yet to be demonstrated 
that the veteran's hearing loss is of a severity sufficient 
to warrant the assignment of greater than 10 percent 
evaluation.  Under the circumstances, the veteran's claim for 
increased evaluation for his hearing loss must be denied.

Effective Date for Service Connection for PTSD

Turning to the issue of an effective date earlier than 
October 16, 2003 for the award of service connection for 
post-traumatic stress disorder with depression, the Board 
notes that service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
The effective date of an evaluation and award of compensation 
is generally the day following separation from service, or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In the present case, a review of the record discloses that, 
in a decision of July 1992, the RO denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include a post-traumatic stress disorder.  The veteran voiced 
no disagreement with that decision, which has now become 
final.  

The veteran was next heard from in the context of a claim for 
service connection for a psychiatric disability in 
correspondence of October 16, 2003.  In that correspondence, 
the veteran requested service connection for post-traumatic 
stress disorder, indicating that he had received that 
diagnosis at a VA Medical Center.

Significantly, during the course of VA outpatient treatment 
in December 2003, it was noted that the veteran did not meet 
the criteria for post-traumatic stress disorder.  Moreover, 
following a VA psychiatric examination for compensation 
purposes in June 2005, the veteran received a diagnosis of 
depressive disorder, not otherwise specified.  Noted at the 
time was that the veteran did not meet the full diagnostic 
criteria for post-traumatic stress disorder.

The Board observes that, during the course of a recent VA 
psychiatric examination for compensation purposes in January 
2007, a review of the veteran's records showed that his first 
inpatient psychiatric admission had occurred in 1991, at 
which time he received a diagnosis of major depressive 
disorder with psychotic features.  Further noted was that, 
following a VA compensation and pension examination in April 
1992, the veteran had received a diagnosis of major 
depressive disorder with psychotic features and passive-
aggressive personality traits.  Evaluation by VA Trauma 
Recovery in October 2003 resulted in a diagnosis of 
depressive disorder not otherwise specified, with a 
subsequent diagnosis two months later of adjustment disorder 
with mixed features.  Not until April 2006, following a 
private psychiatric evaluation, did the veteran receive a 
diagnosis of post-traumatic stress disorder and major 
depressive disorder with melancholia.  Significantly, from 
October 2003 to the date of that examination, the veteran had 
been followed as an outpatient with a diagnosis of adjustment 
disorder with mixed anxiety and depressive mood and dementia.  

Following VA psychiatric examination, the veteran received a 
diagnosis of post-traumatic stress disorder.  According to 
the examiner, he currently met the diagnostic criteria for 
that disability.  Moreover, while the veteran's past 
diagnoses were probably accurate based on the information 
available at the time, given the perspective of the veteran's 
"long range history" and verification of his traumatic, 
combat-related stressors, the diagnosis of post-traumatic 
stress disorder best explained his symptomatology.  In 
retrospect, the veteran's symptoms of depression, anxiety, 
sleep difficulty, fear, and uncontrolled anger outbursts were 
all consistent with a diagnosis of post-traumatic stress 
disorder.

In a rating decision of October 2007, the RO granted service 
connection for post-traumatic stress disorder with 
depression, effective from October 16, 2003, the date of 
receipt of the veteran's "reopened" claim for service 
connection for that disability.

The veteran argues that he was, in fact, suffering from 
symptomatology attributable to service-incurred post-
traumatic stress disorder as early as 1972, or, in the 
alternative, 1992.  While it is true that, based on the 
evidence of record, the veteran may have experienced certain 
psychiatric symptomatology as early as 1991, he did not 
receive an actual diagnosis of post-traumatic stress disorder 
until April 2006, following a private psychiatric evaluation.  
More to the point, however, is the fact that the veteran 
failed to appeal the earlier rating decision of July 1992 
which denied entitlement to service connection for an 
acquired psychiatric disorder, to include a post-traumatic 
stress disorder.  Under the circumstances, that decision 
became final.  While subsequent to that rating decision, the 
veteran submitted additional correspondence with regard to 
other claims, he made no mention whatsoever of psychiatric 
symptoms or complaints.

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  In the case at hand, it is 
clear that the "claim" which ultimately led to the award of 
service connection for post-traumatic stress disorder with 
depression was received no earlier than October 16, 2003, the 
date of the veteran's current award of service connection for 
that disability.  Under the circumstances, the veteran's 
claim for an earlier effective date must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the veteran about the information and evidence 
that he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employers' 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances related to the disability.  Vazquez-Flores at 
pp. 5-6.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in November 2003 and March 
2004, as well as in June 2005 and October 2007.  In those 
letters, VA informed the veteran that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected disability had undergone an 
increase in severity.  Finally, the veteran was advised that, 
in order to substantiate his claim for an earlier effective 
date, he needed to demonstrate that he had, in fact, filed a 
"claim" for service connection prior to the date in question, 
that is, October 16, 2003.  To the extent there existed any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire record, it is clear that the 
veteran had a full understand and/or actual knowledge of the 
elements required to prevail on his claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed that, on his behalf, VA would make 
reasonable efforts to obtain records which were not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained VA and private treatment 
records, as well as both VA and private examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328(Fed. Cir. 2006).

ORDER

The appeal for an increased rating for service-connected 
tinnitus is dismissed.  

A compensable evaluation for bilateral high frequency hearing 
loss prior to January 30, 2007 is denied.  

A current evaluation in excess of 10 percent for bilateral 
high frequency hearing loss is denied.  

An effective date prior to October 16, 2003 for an award of 
service connection for post-traumatic stress disorder with 
depression is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
initial evaluation in excess of 50 percent for service-
connected post-traumatic stress disorder with depression.  In 
pertinent part, it is contended that the various 
manifestations of that disorder are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the 50 percent schedular 
evaluation now assigned.

In that regard, a review of the record discloses that the 
veteran has variously been described as both suicidal and 
homicidal, and neither suicidal nor homicidal.  Moreover, 
during the course of a hearing before the BVA at the RO in 
March 2008, the veteran once again indicated that he was 
"both suicidal and homicidal."  See Transcript, p. 9.  When 
further questioned, the veteran indicated that his post-
traumatic stress disorder symptomatology had of late 
increased in severity, and that he had in the past and had 
recently been seeing a Dr. Webb for treatment of his 
psychiatric problems.  Significantly, while a review of the 
veteran's claims file would appear to indicate that he did, 
in fact, receive treatment from the aforementioned Dr. Webb 
in the early 1990's, there currently exists no record of 
recent treatment as described by the veteran.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); see also VAOPGCPREC 11-95 (April 7, 
1995).  

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted with 
a request that he provide the full name 
and address for the aforementioned Dr. 
Webb who has reportedly recently provided 
treatment for the veteran's psychiatric 
disability.  The veteran should be 
requested to sign the necessary 
authorization for release of such private 
medical records to the VA.  Following 
receipt of such information, the RO 
should contact Dr. Webb with a request 
that he provide copies of any and all 
records of treatment of the veteran for a 
psychiatric disability.  Moreover, all 
attempts to procure such records should 
be documented in the file.  If the RO 
cannot obtain those records, a notation 
to that effect should be included in the 
claims file.  In addition, the veteran 
and his representative should be informed 
of any such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2007, the date of 
the veteran's most recent VA psychiatric 
examination, should also be obtained and 
incorporated in the claims folder.  Once 
again, the veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims folder.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and report complaints and 
clinical findings in detail.  The 
examiner is also requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, that represents only 
the symptomatology attributable the 
veteran's service connected disability.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


